Citation Nr: 1043669	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-18 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the Veteran's claim.

In a September 2009 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a March 2010 
supplemental statement of the case (SSOC).  

In a June 2010 decision, the Board again remanded the Veteran's 
claim for additional evidentiary development.  The AMC continued 
to deny the claim in a July 2010 SSOC.  The Veteran's VA claims 
folder has been returned to the Board for further appellate 
proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for tinnitus.  
After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claim on 
appeal must again be remanded for further evidentiary 
development.  

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status for several years and it has already 
been twice remanded in the past.  Consequently, the Board wishes 
to assure the Veteran that it would not be remanding this case 
again unless it was essential for a full and fair adjudication of 
his claim.

The Board's June 2010 Remand instructed the AMC to obtain a VA 
medical opinion as to whether the Veteran's currently diagnosed 
tinnitus is at least as likely as not related to his military 
service to include his exposure to in-service rifle and artillery 
noise.  The reviewing physician was also to render an opinion as 
to whether the Veteran's tinnitus is due to any in-service 
exposure to ototoxic drugs, specifically referencing the journal 
article submitted by the Veteran's representative in May 2010.  

A medical nexus opinion was obtained in July 2010 as to the 
tinnitus.  In the July 2010 medical opinion, the reviewing 
physician provided a negative nexus opinion between the Veteran's 
tinnitus and his potential exposure to ototoxic drugs.  The 
examiner also indicated that upon review of the Veteran's service 
treatment records he "could find no evidence that [the Veteran] 
was ever exposed to severe noise trauma while working as a cook 
in an artillery unit."  Critically, in the June 2010 Remand, the 
Board did not dispute the Veteran's report of in-service noise 
exposure; specifically, the Board requested a medical opinion as 
to whether the Veteran's currently diagnosed tinnitus is at least 
as likely as not related to his military service to include his 
exposure to in-service rifle and artillery noise. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held 
that compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  As the Board's remand instructions have not 
been adequately complied with, the case must be remanded so that 
this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder, including a 
copy of this Remand, and provide an opinion 
as to whether it is at least as likely as 
not that the Veteran's diagnosed tinnitus 
is related to his military service to 
include his undisputed in-service 
exposure to rifle and artillery noise.

If the reviewing physician determines that 
an additional examination and/or diagnostic 
testing are necessary, this should be 
accomplished.  A report should be prepared 
and associated with the Veteran's VA claims 
folder.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear and 
thorough rationale for his or her 
conclusions with references to the evidence 
of record and must provide a discussion of 
the facts and medical principles involved.

2.  After undertaking any additional 
development which it deems necessary, VBA 
should then readjudicate the Veteran's 
claim of entitlement to service connection 
for tinnitus.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be returned 
to the Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


